Citation Nr: 0636159	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether a notice of disagreement to a December 2002 
rating decision that denied entitlement to service connection 
for a head injury was timely filed.

2.  Whether a notice of disagreement to a December 2002 
rating decision that denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities was timely filed.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury and if so whether the reopened 
claim should be granted.  

4.  Entitlement to service connection for residuals of dental 
trauma, for the purpose of eligibility for VA outpatient 
dental treatment. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law
WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington, Delaware.  In June 
1996, the Board remanded the appeal for service connection 
for residuals of dental trauma to the RO for further 
development.  In an April 1998 decision, the Board denied 
this claim, citing the rationale that the claim was not well-
grounded.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 1999 decision, the Court affirmed the April 1998 
Board decision.  The veteran then appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In November 2000, while the appeal was pending 
before the Federal Circuit, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, and this new law eliminated the concept 
of a well-grounded claim.  In January 2001, the Federal 
Circuit granted VA Secretary's unopposed motion to remand the 
case to the Veterans Claims Court.  In a February 2001 order, 
the Veterans Claims Court, noting the intervening enactment 
of the VCAA, withdrew its November 1999 decision, vacated the 
April 1998 Board decision, and remanded the case to the Board 
for readjudication.  In October 2001, the Board remanded the 
appeal to the RO to cure a procedural defect and for further 
evidentiary development.  

In a May 2002 decision, the Board denied service connection 
for residuals of dental trauma on the merits.  The veteran 
appealed this decision to the Court.  A June 2003 Court order 
granted a June 2003 joint motion of the veteran, through 
counsel, and the Secretary of VA, which requested that the 
Board decision be vacated and remanded.  In November 2003, 
the Board remanded the veteran's claim to the RO to cure a 
procedural defect and for further evidentiary development.  
The case has now been returned to the Board for further 
appellate consideration.  

In addition, appeals of a claim to reopen a previously denied 
claim for service connection for residuals of a head injury 
and claims concerning the timeliness of a notice of 
disagreement have been perfected to the Board for appellate 
consideration. 

In June 1994, the veteran testified at a hearing held before 
a Hearing Officer at the RO.  In August 2006, a Travel Board 
hearing before the undersigned Veterans Law Judge was held.  
A transcript of each hearing is associated with the claims 
files. 
At the August 2006 hearing, the veteran, through counsel, 
submitted an additional argument in support of his appeal.  
The veteran's counsel provided an oral waiver of the 
veteran's right to have the RO initially consider this new 
evidence.  

In an October 2004 letter, the RO clarified what claims had 
been filed, what issues were under appeal, and what issues 
were still pending.  The RO maintained that the veteran 
raised claims for service connection of periodontal disease 
and entitlement to compensation under 38 U.S.C. § 1151 for 
VA's failure to treat his gum disease and cracked teeth.  The 
claims files reflect that these claims have not been 
adjudicated.  Accordingly, this matter is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  By a December 2002 rating decision, the RO declined to 
reopen a previously disallowed claim of entitlement to 
service connection of a head injury and denied a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  

2.  The veteran was notified of the December 2002 rating 
decision by a properly addressed letter dated January 2, 
2003.  

3.  The veteran's notice of disagreement with the December 
2002 rating decision was received at the RO on October 22, 
2004. 

4.  The evidence received since the unappealed rating 
decision of December 2002 declining to reopen a previously 
disallowed claim of entitlement to service connection for 
residuals of a head injury includes evidence that is not 
duplicative or cumulative of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

5.  The veteran does not have any dental abnormality due to a 
combat wound or other in-service dental trauma.  


CONCLUSIONS OF LAW

1.  The notice of disagreement filed to the December 2002 
rating decision that denied entitlement to service connection 
for residuals of a head injury was not timely.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2006).

2.  The notice of disagreement filed to the December 2002 
rating decision that denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities was not timely.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2006).
 
3.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

4.  Service connection for residuals of dental trauma, for 
the purpose of eligibility for VA outpatient dental 
treatment, is not warranted.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 4.149 (1998); 38 C.F.R. §§ 3.381, 17.161 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, with respect to the dental claim, the 
initial unfavorable rating decision was rendered prior to the 
enactment of the VCAA.  Pursuant to the Board's directive in 
the October 2001 and November 2003 Remands, the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in October 2001, January 2004, and 
October 2004, to include notice that he should submit any 
pertinent evidence in his possession.  The VCAA letters 
reflect that the veteran has been requested to identify all 
VA and non-VA medical providers who had examined or treated 
him since service in accordance with the October 2001 and 
November 2003 Remand directives.  The veteran was also 
provided with the requisite notice of the type of evidence 
necessary to establish a disability rating and effective date 
for service connection for the claimed disabilities in a 
March 2006 letter.  Therefore, the Board is satisfied that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by ensuring that all of his service 
medical records were of record pursuant to the Board's June 
1996 Remand.  In a July 1997 statement, the veteran reported 
that he served no additional periods of active service after 
his discharge from service in June 1969.  He indicated that 
he was only in the Delaware National Guard "for a few 
days."  Next, the originating agency obtained private 
treatment records identified by the veteran and VA treatment 
records.  As mandated by the Board's October 2001 Remand, the 
originating agency also afforded the veteran a VA dental 
examination and obtained a medical opinion in December 2001.  
Neither the veteran nor his representative has identified any 
other outstanding evidence, to include medical records, that 
could be obtained to substantiate his dental claim.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation. 

As for the claim to reopen, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim to reopen a previously denied claim of 
entitlement to service connection for residuals of a head 
injury.  Therefore, no further development with respect to 
this matter is required under the VCAA.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
dental claim in November 2004.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time by the originating agency.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the dental claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the dental 
and timeliness of a notice of disagreement claims as well as 
address the claim to reopen.  


Timeliness of Notice of Disagreement

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing, and a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  The 
claimant has one year from the date of notification of the 
rating decision to file a notice of disagreement to initiate 
the appeal process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. § 20.302(a) (2006).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal. 38 U.S.C.A. § 7105(c) (West 2002); see Marsh v. West, 
11 Vet. App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c) (2006).  With regard to the issue of 
timeliness of a notice of disagreement, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

In the instant case, the RO issued a rating decision in 
December 2002 that declined to reopen a previously disallowed 
claim of entitlement to service connection of a head injury 
and denied a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  In a letter dated January 2, 2003, 
the RO notified the veteran of this decision and advised him 
of his appellate rights.

On October 22, 2004, more than one year after the date of the 
letter notifying the veteran of the December 2002 rating 
decision, the veteran, through counsel, submitted a statement 
disagreeing with the December 2002 rating decision.  The 
veteran and his counsel contend that they never received a 
copy of the December 2002 rating decision and the January 
2003 notice of decision letter.  The veteran's counsel 
contends that the decision documents were misfiled in another 
veteran's case file in his office.  The veteran's counsel 
therefore maintains that the veteran is not at fault and 
"good cause" is shown thereby entitling him to an extension 
of the time for filing a notice of disagreement.  The Board 
observes that the January 2003 notice of decision letter 
reflects that it was mailed to the correct address of record 
for the veteran, a fact the veteran and his counsel do not 
dispute.  Also, by the veteran's counsel's own statements, 
his office did receive a copy of the decision documents.  
Accordingly, the Board concludes that the veteran and his 
representative were properly informed of the decision and 
neither filed a timely notice of disagreement.  


New and Material Evidence- Head Injury
  
Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).




Analysis

The veteran claims that he currently suffers from residuals 
of a head injury he reportedly sustained during service.  
Service connection for a head injury was denied by a rating 
decision in December 1993.  The RO denied the claim on the 
basis that the service medical records showed no treatment or 
diagnosis of a head injury and on the basis that the October 
1993 VA examination showed no residual disability to the 
head.  The veteran perfected an appeal on this issue to the 
Board.  At his June 1994 hearing at the RO, the veteran 
clarified the issue on appeal and related that he was not 
appealing for service connection for residuals of a head 
injury.  Accordingly, in a June 1996 decision, the Board 
found that the veteran withdrew his appeal as to this issue 
and did not address the matter.  Thereafter, the veteran, 
through counsel, filed a claim to reopen the head injury 
claim.  In the unappealed December 2002 rating decision (see 
discussion above), the RO decided that no new and material 
evidence had been presented to reopen the head injury claim.  
The RO determined that the evidence submitted did not 
establish a diagnosis of any type of cognitive disorder and 
did not specifically relate any current medical problem to an 
in-service head injury.  The RO also determined that there 
was no evidence supporting the veteran's claim that he 
actually incurred a head injury in service.  
 
The evidence then of record included the veteran's service 
medical records, which were absent any complaints of or 
treatment of a head injury during service.  The October 1993 
VA general examination report showed that no disability of 
the head resulting from the claimed head injury was 
identified.  The transcript of the June 1994 RO hearing 
contained testimony from the veteran on the circumstances 
surrounding the claimed head injury.  A February 2001 
statement from Q.P. noted that he knew the veteran during 
service as they were in the same company and that he recalled 
that he had heard that the veteran sustained a head injury.  
VA treatment records dated in June 1969, in October 1993, and 
from June 1997 to December 2001 noted no relevant abnormal 
findings.  In a February 2002 report from a referral of the 
Delaware Disability Determination Services and a January 2002 
attachment, Dr. S.I. reported that the veteran was presently 
functioning within a mild mental retardation range.  Dr. S.I. 
indicated that the veteran's memory was in the defective 
range.  A March 2002 statement from the veteran's counsel 
noted that Dr. S.I.'s February 2002 report showed that the 
veteran had a major loss of memory and functional impairment 
consistent with brain damage and compared the findings to the 
veteran's 1969 service aptitude scores which reportedly 
showed an intelligence range "within normal."  A March 2002 
statement from the veteran showed he contended that he 
currently had below normal intelligence he believed was 
caused by the claimed head injury in service.  A June 2002 VA 
treatment record showed that the veteran reported on the head 
injury.  The examiner noted a history of trauma to the head 
and that the veteran had no acute problem that would 
necessitate an X-ray of his skull at this time.  

An April 2005 Report of Contact shows that the veteran's 
counsel requested that the claim for service connection of 
residuals of a head injury be reopened.  VA received a June 
2004 report on a computerized tomography (CT) scan of the 
veteran's head that noted an impression of mild cerebellar 
atrophy and mild cerebral cortical atrophy.  The transcript 
of the August 2006 Travel Board hearing, the August 2006 
brief setting forth additional arguments, and an article that 
discusses cerebral atrophy, show it is the veteran's current 
contention that he has brain damage as shown in the June 2004 
CT scan as the result of the claimed head injury in service.  

The medical evidence added to the record since the unappealed 
rating decision in December 2002 is both new and material.  
It is not cumulative or redundant of the evidence previously 
of record and it relates to an unestablished fact necessary 
to substantiate the claim.  Specifically, it establishes a 
diagnosis of atrophy of the brain that may be of traumatic 
origin.  When the veteran's original claim and claim to 
reopen were denied, he was not currently diagnosed with a 
disability of the head of possible traumatic origin.  
Therefore, it is sufficient to raise a reasonable possibility 
of substantiating the claim.  Accordingly, reopening of the 
veteran's claim for service connection for residuals of a 
head injury is warranted.





Service Connection- Residuals of Dental Trauma

Evidentiary Background

Personnel records show that the veteran served in the 
Republic of Vietnam from May 1968 to June 1969, during which 
time he performed duties as a helicopter and wheel vehicle 
mechanic.  The service records do not show evidence of combat 
service.

The service medical records show that at the time of an 
examination performed for pre-induction purposes in September 
1966, the veteran's teeth were found to be acceptable.  A 
July 1967 dental examination noted that teeth numbers 1, 3, 
16, 17, 19, and 32 were missing.  An August 1967 dental 
treatment record indicated that tooth number 30 was 
extracted.  On a medical history form for an October 1967 
examination, the veteran checked that he did not have severe 
tooth or gum trouble and that he did not have a history of a 
head injury.  The October 1967 examination noted that teeth 
numbers 1, 3, 16, 19, 30, and 32 were missing and that tooth 
number 7 was restorable.  A February 1969 dental treatment 
record (from when the veteran was at his base in Vietnam) 
noted that tooth number 2 was carious and that a filling was 
applied.  On a medical history form for his June 1969 
separation examination, the veteran checked that he did not 
have severe tooth or gum trouble and that he did not have a 
history of a head injury.  The June 1969 separation 
examination indicated that teeth numbers 1, 3, 19, 30, and 32 
were missing, and that teeth numbers 6, 7, 8, 10, 13, 14, 15, 
18, and 31 were restorable.  The head, face, neck, mouth, and 
throat were noted to be normal.  The service medical records 
do not refer to trauma to the head or mouth.

The veteran underwent a VA dental examination in June 1969, 
one week after his separation from service.  The examiner 
noted that teeth numbers 3, 19, 30, and 31 were missing.  The 
examiner also reported that there was calculus, marginal 
gingivitis, poor oral hygiene, caries, and a very poor 
occlusal relationship.  No oral pathology was noted.  The 
veteran's chief oral complaint was noted to be cavities. The 
treatment plan included prophylaxis and restorations.

In June 1969, the VA Medical Center (MC) asked the RO to 
perform a dental rating, to determine the veteran's 
eligibility for VA dental treatment.  In a September 1969 
rating decision, the RO determined that teeth numbers 30 and 
31 were lost or extracted during service and service 
connection was granted for those teeth, but not on the basis 
of service trauma.  The apparent purpose of the rating was 
for Class II dental treatment eligibility (one-time 
correction of service-connected dental problems, without 
regard to service trauma).  See 38 C.F.R. § 17.161(b) (2006).

On a medical history form for a July 1970 examination 
(apparently for enlistment in the National Guard), the 
veteran checked that he did not have severe tooth or gum 
trouble and that he did not have a history of a head injury.  
The July 1970 examination report indicated that the veteran's 
teeth were acceptable.  A July 1970 dental examination report 
noted that teeth numbers 1, 3, 17, 30, and 32 were missing.

In May 1993, the veteran submitted a claim for service 
connection for "broken teeth."  He asserted that he 
incurred broken teeth and a head injury in Vietnam in 1969.

In a September 1993 statement, the veteran reported that he 
suffered an injury to his teeth in Vietnam in 1970.  He 
stated that he was hit in the mouth and across the eye with a 
hammer that was kicked off a roof.  He indicated that he was 
knocked unconscious and was treated at a portable hospital at 
"Phen Owi" Air Base.  The veteran reported that his top 
teeth were removed in 1988, and that his bottom teeth were 
present but cracked from the hammer blow incident in Vietnam.

The veteran underwent a VA general medical examination in 
October 1993.  He reported on the head injury and added that 
he was unconscious for a half hour.  The examiner reported 
that the veteran's head was atraumatic and that his upper 
teeth were absent.  The diagnoses did not refer to a dental 
condition.

In an April 1994 statement, the veteran reported that the 
head injury occurred in May 1969, one month prior to his 
separation from service. 

At a June 1994 RO hearing, the veteran reiterated his 
assertions regarding the claimed in-service dental trauma, 
and clarified that the injury occurred in 1969, and not in 
1970, at the Bien Hoa Air Base in Vietnam.  The veteran 
testified that the hammer blow cracked all of his teeth, but 
he received no dental treatment since there were no dental 
facilities where he was stationed.  The veteran related that 
his teeth were cracked, but that no pieces were broken off 
and that no teeth had been knocked out.  He indicated that he 
received treatment at the Wilmington Medical Center in 1988, 
when all of his upper teeth were extracted, and that he had 
received no other dental treatment.

A November 1994 private treatment report from the Medical 
Center of Delaware, Department of Dentistry noted that the 
veteran wanted his remaining lower teeth removed.  The 
examiner reported that there was severe bone loss with 
calculus and plaque present from teeth numbers 20 to 29.  It 
was noted that a radiographic report showed an 80 percent 
bone loss of remaining teeth numbers 20 to 29.  The examiner 
noted an impression of severe adult periodontitis.  Teeth 
numbers 20 to 29 were then extracted.

The veteran underwent a VA medical examination in August 
1997.  He reported that he had not recently received dental 
care.  The examiner noted that the veteran was edentulous 
(i.e., had no teeth). 

In August 1998, the veteran submitted copies of medical 
articles that generally discussed dental conditions including 
periodontal disease.

In September 1998, Dr. S.C. completed a medical evaluation 
form from the Veterans Assistance Program of Widener 
University School of Law, which had been provided by the 
veteran's counsel.  On the form, Dr. S.C. noted that he saw 
the veteran once, in September 1998, at which time he took 
his medical history and provided a soft tissue examination.  
The veteran reported on the claimed head injury.  He 
indicated that he was told by a dental examiner that he had 
gingivitis and that he was aware of his condition but was 
denied any form of treatment.  As to a diagnosis, it was 
noted that the veteran was fully edentulous.  The evaluation 
form included a section on the subject of service connection, 
and in that section of the form, Dr. S.C. checked a notation 
(one of multiple options printed on the form) that recited 
that although the veteran's condition probably pre-existed 
service, the condition was probably aggravated or worsened by 
service-connected trauma or environmental conditions.

A February 2001 lay statement from Q.P. related that he 
recalled that "somebody had said" that the veteran had been 
knocked out and had lost teeth after being hit in the head 
with a hammer.  Q.P. stated that this was all that he could 
remember.

VA treatment records dated from 1997 to 2001 noted no new 
relevant findings.  

Private treatment records dated from August to October 2001 
from Dr. S.W. indicated that the veteran received treatment 
for his dental condition.  An August 2001 entry noted that 
the veteran reported that he had been edentulous since 1970. 
The veteran was noted as having stated that all of his teeth 
had been shattered by a bayonet when he was a helicopter 
mechanic in Vietnam [notwithstanding the veteran's counsel's 
vigorous argument to the contrary].  He related that the 
remaining root fragments were removed in approximately 1971 
at Wilmington Hospital.  The treatment records further showed 
that Dr. S.W. fitted the veteran for and provided complete 
upper and lower dentures.

In November 2001, Dr. S.W. completed a dental evaluation 
report on a form from the Veterans Assistance Program of 
Widener University School of Law.  On this form, Dr. S.W. 
reported on the treatment she provided the veteran.  As to a 
diagnosis, it was noted that the veteran was totally 
edentulous.  In the section of the report dealing with the 
topic of service connection, Dr. S.W. did not check one of 
the multiple options printed on the form; rather, she wrote 
that she was uncertain as she had seen the veteran many years 
after the stated injury.

The veteran underwent a VA dental examination in December 
2001.  The examiner noted that the claims files were 
reviewed.  The examiner reported that the present clinical 
examination and recent panoramic X-rays revealed that the 
veteran was completely edentulous and that no pathology was 
noted.  It was noted that the veteran had complete maxillary 
and mandibular dentures that he was not wearing.  The 
examiner commented that after reviewing the records and 
examining the veteran, it was impossible for him to determine 
if any of the veteran's missing teeth were due to the alleged 
dental trauma in service.  The examiner then discussed 
specific dental evidence of record.

VA treatment records dated from 2001 to 2002 noted no new 
relevant findings.

At the August 2006 Travel Board hearing, the veteran provided 
testimony on the circumstances surrounding his claimed head 
injury.  The veteran reiterated that he did not receive 
treatment for his alleged dental trauma because there were no 
facilities available.  He affirmed that at no point in time 
did he seek treatment for the alleged dental trauma during 
his service. 

Legal Criteria

Prior to June 8, 1999, VA regulations provided that service 
connection will be granted for a dental disease or injury of 
individual teeth and the investing tissue, shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a) (1998).  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381(e) (1998).  Periodontal 
disease and replaceable missing teeth, among certain other 
dental conditions, are not disabling, and may be considered 
service-connected solely for the purpose of determining 
entitlement to VA outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).

Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions as 
would affect the present case.  More specifically, the new 
version of 38 C.F.R. § 3.381 states, in pertinent part, that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2006).  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in the line of duty during active 
service.  When applicable, the rating activity will determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381(b) (2006).  

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care 
for the condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 2002); 
38 C.F.R. § 17.161(c) (2006).  In comparison, if a dental 
condition is service-connected, but it does not involve 
service trauma, it generally is subject to only one-time VA 
treatment, and there is a time limit after service for 
claiming such.  38 C.F.R. § 17.161(b) (2006).  Shortly after 
his service, the veteran was granted service connection for 
two teeth for VA treatment purposes, but this was not on the 
basis of service trauma.

Analysis

The veteran is currently missing all of his teeth.  The 
service medical records show that he was missing several 
teeth when he entered service, he was treated for diseased 
teeth during service, including one extraction before his 
Vietnam service, he received dental treatment for tooth 
disease (caries) while in Vietnam, and his separation 
examination report shows several missing teeth as well as 
diseased teeth.  The service medical records do not show that 
the veteran sustained dental trauma, and the veteran did not 
report a history of dental injury at the time of his service 
separation examination.  The June 1969 VA examination, 
conducted shortly after the veteran's discharge from active 
duty, as well as a July 1970 National Guard examination, 
likewise showed no evidence of service trauma.  Only dental 
disease and several missing teeth were noted.

The above medical information was contemporaneously recorded, 
during and shortly after service, and appears inherently 
reliable.  The Board finds such evidence particularly 
probative in showing no dental trauma in service and no 
dental condition from any service trauma.  The story of 
dental trauma in service did not arise until the time of the 
veteran's 1993 VA claim, many years after service. He reports 
that his remaining top teeth were extracted in 1988.  Medical 
records show his remaining bottom teeth were extracted in 
1994 due to periodontal disease, not trauma residuals.

At his hearings, the veteran indicated that he received no 
dental treatment at the time of the alleged service injury 
because no dental care was available at his base in Vietnam.  
This assertion of nonavailability of dental care is 
inconsistent with service records showing dental treatment 
(for a cavity, not trauma) at the Vietnam base.  At his 
hearings, the veteran indicated that at the time of the 
alleged service injury he cracked his teeth but he did not 
lose them.  If such a significant incident took place, it 
likely would have been documented in the service records, 
including by history at the service separation examination, 
but it was not.

As for Dr. S.C.'s September 1998 report, his opinion that the 
veteran's "condition" 
pre-existed service but was aggravated by service is based on 
the veteran's self-reported and unsubstantiated history.  
Therefore, Dr. S.C.'s opinion is not probative. 
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing 
that an opinion based on an inaccurate factual premise has no 
probative value); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (providing that a bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  As for the lay statement of Q.P., he was not 
a witness to the alleged incident thereby significantly 
lessening the probative value of his statement.  Lastly, both 
Dr. S.W. and the December 2001 VA examiner maintained that 
they could not opine whether the veteran's missing teeth were 
due to the alleged dental trauma in service.

The credible evidence in this case establishes that the 
veteran did not have dental trauma in service, and that his 
current dental condition (having no teeth) is due to dental 
disease over the years and not due to any trauma in service.  
The most reliable evidence in the instant case is that from 
during and shortly after service, and such is negative for 
dental trauma or residuals.  Moreover, there is no competent 
medical opinion evidence of record linking the veteran's 
missing teeth to an incident of his military service.  
Accordingly, the Board finds that service connection for 
residuals of dental trauma, for the purpose of eligibility 
for VA outpatient dental treatment is not warranted. 

In reaching this decision, the Board has also considered the 
evidentiary equipoise rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

The Board having determined that a timely notice of 
disagreement to the December 2002 rating decision that denied 
entitlement to service connection for residuals of a head 
injury was not filed, the appeal is denied.

The Board having determined that a timely notice of 
disagreement to the December 2002 rating decision that denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities was not 
filed, the appeal is denied.

Having determined that new and material evidence has been 
received, reopening of the claim for entitlement to service 
connection for residuals of a head injury is granted.

Service connection for residuals of dental trauma, for the 
purpose of eligibility for VA outpatient dental treatment, is 
denied. 


REMAND

The veteran contends that the brain damage shown in the June 
2004 CT scan is the result of the claimed head injury in 
service.  The record is absent any competent medical opinion 
evidence linking any current disability of the head, 
including the abnormalities on the CT scan, to an incident of 
the veteran's service.  Neither the veteran nor his counsel 
possesses the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board finds that the veteran should be 
afforded an examination and a medical opinion should be 
obtained that addresses the etiology of any disability of the 
head (other than the veteran's missing teeth) found on 
examination.  

Accordingly, this appeal is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any disability of 
the head (other than the veteran's 
missing teeth), including atrophy of the 
cerebellar and cerebral cortical, 
present.  Any indicated studies should be 
performed.  The claims folders and a copy 
of this REMAND must be provided to and 
reviewed by the examiner.  Based upon the 
claims folders review and examination 
results, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that any 
disability of the head (other than the 
veteran's missing teeth) found on 
examination is etiologically related to 
the veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


